Citation Nr: 1110858	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  09-37 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable evaluation for erectile dysfunction.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disorder.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension.

4.  Entitlement to service connection for a psychiatric disorder, to include as secondary to a service-connected disability.

5.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas (RO).

The reopened issue of entitlement to service connection for hypertension, to include as secondary to a service-connected disability, is addressed in the remand portion of the decision below and is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In April 2010, prior to the promulgation of a decision by the Board, the Veteran withdrew his appeal of the issue of entitlement to a compensable evaluation for erectile dysfunction.

2.  The Veteran's claim for service connection for a psychiatric disorder was last denied in a November 2005 Board decision, and no appeal was initiated from that decision.

3.  Evidence associated with the claims file since the final November 2005 Board decision raises a reasonable possibility of substantiating the issue of entitlement to service connection for a psychiatric disorder.

4.  The Veteran's claims for service connection for hypertension was last denied in a March 2005 rating decision, and no appeal was initiated from that decision.

5.  Evidence associated with the claims file since the final March 2005 rating decision raises a reasonable possibility of substantiating the issue of entitlement to service connection for hypertension.

6.  The medical evidence of record shows that the Veteran's currently diagnosed psychiatric disorder is related to his service-connected diabetes.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to a compensable evaluation for erectile dysfunction have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  New and material evidence has been submitted since the Board's November 2005 decision, and the Veteran's claim for service connection for a psychiatric disorder is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  New and material evidence has been submitted since the RO's March 2005 decision, and the Veteran's claim for service connection for hypertension is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

4.  A psychiatric disorder is the result of or proximately due to the Veteran's diabetes.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

In November 2008, the Veteran filed a claim of entitlement to a compensable evaluation for service-connected erectile dysfunction, which the RO denied in a January 2009 rating decision.  The Veteran filed a timely notice of disagreement in February 2009 and perfected his appeal in September 2009.

However, during his April 2010 hearing before the Board, the Veteran withdrew his appeal regarding this issue.  With no allegation of error of fact or law remaining before the Board, the Board does not have jurisdiction to review the appeal and it is dismissed.

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  The Board is taking action favorable to the Veteran by granting the full benefit sought on appeal with respect to the issue decided herein.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered as this decision poses no risk of prejudice to the Veteran.

New and Material Evidence

A finally decided claim may be reopened if the claimant presents new and material evidence with respect to a claim which has been previously denied and which is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  If the claim is so reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7104, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

An October 1996 Board decision denied the Veteran's original claim for service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), on the basis that the evidence did not show that the Veteran had PTSD as a result of his military service.  In October 2002, the Veteran filed a claim to reopen the issue of entitlement to service connection for PTSD, and the November 2005 Board decision continued the denial.  The November 2005 Board decision was not appealed and that decision is final as to the issue of entitlement to service connection for a psychiatric disorder.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 3.104.

A March 2005 rating decision denied the Veteran's original claim for service connection for hypertension on the basis that the medical evidence of record did not show a current diagnosis of hypertension.  The March 2005 rating decision was not appealed and that decision is final as to the issue of entitlement to service connection for hypertension.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

Because the November 2005 Board decision and March 2005 rating decision are the last final disallowance, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claims for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  In this case, in the January 2009 rating decision, the RO denied on the merits the Veteran's claim of service connection for a psychiatric disorder, without first determining whether new and material evidence has been submitted to reopen the claim.  With regard to the issue of service connection for hypertension, the RO also denied the claim on the merits without first determining whether new and material evidence has been submitted to reopen the claim.  Such decisions, however, are not binding on the Board, and the Board must first decide whether new and material evidence has been received to reopen the claims.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).

With respect to the issue of service connection for a psychiatric disorder, evidence received since the Board's November 2005 decision includes VA treatment outpatient treatment records, dated from January 2006 through January 2009; a January 2009 VA examination report; an April 2010 letter from the Veteran's private physician, Dr. T.L.; and a transcript of the Veteran's April 2010 hearing before the Board.

All of the evidence received since the November 2005 Board decision is "new" in that it was not of record at the time of the November 2005 Board decision.  Furthermore, a January 2009 VA examination shows that the Veteran now has a current diagnosis of depressive disorder.  In addition, in the April 2010 letter, Dr. T.L. opined that undoubtedly, the Veteran's diabetes has contributed adversely to his depressive disorder."  Thus, presuming the credibility of this evidence, the evidence received since the November 2005 Board decision includes evidence which relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a psychiatric disorder.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Therefore, Dr. T.L.'s medical opinion raises a reasonable possibility of substantiating the Veteran's claim.  38 C.F.R § 3.156(a).  As such, the Veteran's claim of entitlement to service connection for a psychiatric disorder is reopened.

With respect to the issue of service connection for hypertension, evidence received since the RO's March 2005 rating decision includes private medical records, dated from May to August 2005; VA treatment outpatient treatment records, dated from January 2006 through January 2009; a September 2009 VA examination report; an April 2010 letter from the Veteran's private physician, Dr. T.L.; and a transcript of the Veteran's April 2010 hearing before the Board.

All of the evidence received since the March 2005 rating decision is "new" in that it was not of record at the time of the March 2005 rating decision.  In addition, the medical evidence of record now indicates that the Veteran has a current diagnosis of hypertension.  Further, in the April 2010 letter, Dr. T.L. also opined that undoubtedly, the Veteran's diabetes has contributed adversely to his hypertension.  Thus, presuming the credibility of this evidence, the evidence received since the March 2005 rating decision includes evidence which relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for hypertension.  Justus, 3 Vet. App. at 513.  Therefore, the medical evidence raises a reasonable possibility of substantiating the Veteran's claim.  38 C.F.R § 3.156(a).  As such, the Veteran's claim of entitlement to service connection for hypertension is reopened.

Service Connection

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by a service connected disability or (b) aggravated by a service connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran's service treatment records are negative for any complaints, treatments, or diagnoses of a psychiatric disorder.  His July 1970 separation examination report noted no psychiatric abnormalities.

A December 1988 VA treatment record reflects that the Veteran was referred for psychological testing.  He reported intrusive thoughts, feeling detached and estranged from others, hyper-startle response, and hyper-alertness.  He also reported feeling nervous all the time and difficulty controlling temper.  The VA psychologist found that the Veteran's profile reflects a great deal of distress reflected in depression, feeling of being out of control of thoughts, emotions, and behavior, and anxiety.

An August 1989 VA examination report noted a psychiatric diagnosis of chronic PTSD, a delayed type.  The examiner opined that although they were not typical combat stressors, the Veteran appeared to have had stressor when he was in Vietnam, which made some permanent emotional changes as shown by his psychiatric symptomatology.  The examiner stated that the Veteran was moderately impaired in social and vocational adaptability as a direct result of the psychiatric diagnosis.

In an October 1993 VA examination report, the examiner found inadequate military history or problems following the Veteran's active military service that would support a diagnosis of PTSD.

In a May 1995 VA examination report, the examiner expressed disagreement with the October 1993 VA examiner's opinion.  The Veteran reported nightmares, avoiding crowds, and being a loner.  On mental status examination, his mood was depressed and affect was constricted.  The psychiatric diagnosis was chronic PTSD.

In an October 1995 statement, Dr. W.S. from VA Compensation and Pension unit opined that the possibility of PTSD could not be ruled out.  Dr. S. stated that the symptoms reported by the Veteran were consistent with PTSD and the Veteran provided with adequate stressors to warrant PTSD.

A report of private psychiatric evaluation dated in January and February 2000 stated that the Veteran was referred with a history of possible PTSD symptoms, to include problem "going to and staying" asleep of 15 years duration; night sweats; thoughts about what he used to do overseas, mostly at night when he became restless and heard sounds outside; "images" in his head triggered by seeing Orientals which he could not "shake-off"; and anger control problem.  Following an interview with the Veteran and a mental status examination, the diagnoses were chronic problem of PTSD, a delayed type; and chronic adjustment disorder with depression, versus major depression or dysthymia, associated with physical injury on the job.  

In January 2009, the Veteran underwent a VA examination.  The VA examiner stated that the Veteran's claims file was reviewed.  The Veteran reported "[m]ost of the time I'm in sad mood.  I like to be by myself."  He stated that "I had a lot of my friends have died and I keep thinking when am I going to die."  He also reported that his sister died two years previously.  He reported sleep difficulties, with mild initial insomnia and frequent awakenings.  He reported being married for 39 years but his relationship was "strictly business."  He stated that he tried to stay by himself and preferred to attend church by himself.  Following a mental status examination, the diagnosis was depressive disorder, not otherwise specified.  The examiner noted that the Veteran's depressive symptoms were mild and had persisted for a number of years, worsening, particularly over the last two years.  The examiner found that the Veteran's depression did not preclude employment nor have a significant impact on his social functioning or behavior.  The examiner opined

The [V]eteran's depression appears to have worsened after his sister's death two years ago and as he deals with loss and grief issue.  Obviously, there are some losses of his friends due to illness.  In judging whether the [V]eteran's depression is secondary to his service-connected diabetes, I would not be able to resolve this without resorting to pure speculation.  There are other psychological stressors present including grief reactions and other mortality issues which arise with advancing age.

In an April 2010 letter, Dr. T.L. stated

[The Veteran] developed diabetes related to Agent Orange exposure.  Undoubtedly[,] diabetes has contributed adversely to his hypertension and depressive disorder.

Based on the totality of the evidence, and with application of the benefit of the doubt rule of 38 U.S.C.A. § 5107(b), the Board finds that the Veteran has a currently diagnosed psychiatric disorder related to his now service-connected diabetes.  There is a currently diagnosed depressive disorder.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

Furthermore, the Board finds that the April 2010 opinion letter by Dr. T.L. relates the Veteran's current psychiatric disorder to his diabetes.  Dr. L. concluded that undoubtedly, the Veteran's diabetes has contributed adversely to his depressive disorder.  Dr. T.L. is shown to be the Veteran's private family doctor who has treated him for about 30 to 40 years.  The Board finds that this opinion is consistent with the medical evidence of record.  While it appears that Dr. L based on his opinion on his experience of treating the Veteran over the years and with consideration of the Veteran's statements, the Board finds that the Veteran's lay statements as to the effect of diabetes on his psychiatric disability competent.  To that effect, the Veteran testified during the April 2010 Board hearing that his service-connected diabetes and associated neuropathy of the lower extremities and retinopathy of the left eye, which were found to have resulted from exposure to Agent Orange, had destroyed his life.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Further, the Board finds that there is no basis in the record to doubt the credibility of the Veteran's testimony.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  As there is no evidence of record that contradicts the Veteran's statements, they must be presumed to be accurate.  Any reasonable doubt regarding the Veteran's statements is resolved in favor of the Veteran.  See 38 C.F.R. § 5107(b).  

The Board also considered the January 2009 VA examiner's opinion.  While no medical opinion may be ignored, it is not error to favor the opinion of one competent medical expert over that of another.  Rather, the duty exists to assess the credibility and probative value of evidence, and greater probative weight may be assigned to one medical opinion than to another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The January 2009 VA examiner stated that "[i]n judging whether the [V]eteran's depression is secondary to his service-connected diabetes, I would not be able to resolve this without resorting to pure speculation.  There are other psychological stressors present including grief reactions and other mortality issues which arise with advancing age."  Statements like this from VA examiner that are, for all intents and purposes, inconclusive as to the origin of a disorder generally cannot be employed as suggestive of a linkage between the disorder and the Veteran's military service.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  But by the same token, these type of opinions cannot be used to rule out this purported correlation, either.  Ultimately, noncommittal opinions like this amount to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty); see also 38 C.F.R. § 3.102 (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).

Therefore, the Board concludes that in this case, the only probative opinion is the opinion provided by the Veteran's family doctor, Dr. L., who has treated the Veteran on a regular basis for over 30 years with respect to the Veteran's various ongoing health issues.

Accordingly, the Board finds that the evidence of record is at the very least in equipoise with regard to this claim.  Therefore, with application of the benefit of the doubt doctrine, service connection for a psychiatric disorder as secondary to a service-connected disability is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The appeal as to the issue of entitlement to a compensable evaluation for erectile dysfunction is dismissed.

New and material evidence having been submitted to reopen the claim of service connection for a psychiatric disorder, the claim is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted to reopen the claim of service connection for hypertension, the claim is reopened, and to this extent only, the appeal is granted.

Service connection for depressive disorder is granted.


REMAND

In conjunction with his claim for service connection for hypertension, to include as secondary to a service-connected disability, the Veteran was afforded a VA examination in September 2009.  However, the Board finds the VA examination not adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a Veteran with an examination in a service connection claim, the examination must be adequate).  It is well established that a thorough medical examination is one that "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Cox v. Nicholson, 20 Vet. App. 563, 568-69 (2007); 38 C.F.R. § 4.1.  However, there is no indication that the September 2009 VA examiner reviewed the Veteran's claims file.  Moreover, the September 2009 VA examiner failed to address the issue of entitlement to service connection for hypertension on a direct basis.  

In addition, the record now includes an April 2010 medical opinion from Dr. T.L. who has treated the Veteran for over 30 years as his primary care physician.  In contrast to the September 2009 VA examiner's opinion, Dr. T.L. rendered an opinion stating that the Veteran's diabetes adversely contributed to his current hypertension.  As such, a new examination is required to obtain an opinion on whether the Veteran's current hypertension is related to the Veteran's military service, to include as secondary to a service-connected disability, taking into account the entire evidence of record.

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran identify all VA and non-VA medical providers who have treated him for hypertension and service-connected disabilities since his discharge from the service.  The RO must then obtain copies of the related medical records that are not already in the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and his representative and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the RO must afford the Veteran an appropriate VA examination to determine the etiology of hypertension.  The claims folder must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Following a review of the medical records, as well as the Veteran's lay statements in the claims file, the examiner must state whether the Veteran's current hypertension is related to the Veteran's military service.
The VA examiner must provide an opinion as to whether any degree of hypertension is related to his military service or is caused by or aggravated by a service-connected disability, to include diabetes, taking into consideration the April 2010 opinion from the Veteran's family doctor, Dr. T.L.

A complete rationale for all opinions must be provided.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If any report is deficient in any manner, the RO must implement corrective procedures.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


